COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00581-CR


JAMES B. HIBDON                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                   ------------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered “Appellant=s Motion To Dismiss Appeal And Expedite

Mandate.”    The motion complies with rule 42.2(a) of the rules of appellate

procedure.   Tex. R. App. P. 42.2(a).    No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f). By agreement of the parties, the

mandate will issue immediately. See Tex. R. App. P. 18.1(c).

      1
      See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 12, 2012




                              2